Exhibit 10.31

 

SEQUENOM, INC.

 

CHANGE IN CONTROL SEVERANCE BENEFIT PLAN

 

Section 1. INTRODUCTION.

 

The Sequenom, Inc. Change in Control Severance Benefit Plan (the “Plan”) was
established effective April 28, 2005 (the “Effective Date”). The purpose of the
Plan is to provide severance benefits to certain eligible employees of the
Company and its Affiliates upon selected terminations of service in connection
with a Change in Control. This Plan document is also the Summary Plan
Description for the Plan.

 

Section 2. DEFINITIONS.

 

The following shall be defined terms for purposes of the Plan:

 

(a) “Affiliate” means a Parent Corporation or a Subsidiary Corporation.

 

(b) “Base Salary” means a Participant’s monthly base salary in effect
immediately prior to the Covered Termination (including without limitation any
compensation that is deferred by Participant into a Company-sponsored retirement
or deferred compensation plan, exclusive of any employer matching contributions
by the Company associated with any such retirement or deferred compensation plan
and exclusive of any other Company contributions) and excludes all bonuses,
commissions, expatriate premiums, fringe benefits (including without limitation
car allowances), option grants, equity awards, employee benefits and other
similar items of compensation.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Bonus Amount” means, with respect to a Participant, one-twelfth of the
average of the two annual bonuses paid to the Participant by the Company prior
to the date of such Participant’s Covered Termination.

 

(e) “Cause” means, with respect to a Participant, the occurrence of one or more
of the following:

 

(1) Such Participant’s conviction of, or plea of guilty or no contest with
respect to, (i) any crime involving fraud, dishonesty or moral turpitude, or
(ii) any felony under the laws of the United States or any state thereof;

 

(2) Such Participant’s commission of, or attempted commission of, or
participation in, a fraud or act of dishonesty against the Company that results
in (or might reasonably result in) material harm to the Company;

 

(3) Such Participant’s intentional and material violation of any statutory duty
owed to the Company;

 

1.



--------------------------------------------------------------------------------

(4) Such Participant’s unauthorized use or disclosure of the Company’s material
confidential information, material trade secrets or material proprietary
information;

 

(5) Such Participant’s intentional and material violation of a written policy or
rule of the Company or intentional violation of a fiduciary duty to the Company;
or

 

(6) Any other definition of “Cause” (or a similar term) set forth in such
Participant’s written agreement governing his or her employment by the Company
or the termination of such employment that, if met, would allow the Company to
terminate such Participant’s employment without the obligation to provide
Participant with specified severance benefits or payments.

 

(f) “Change in Control” means the first occurrence of any of the following
events prior to the automatic termination of this Plan as provided in Section
6(b):

 

(1) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is not owned by persons who were stockholders of the Company immediately prior
to such merger, consolidation or other reorganization, in substantially the same
relative proportions as their ownership of the combined voting power of the
Company immediately prior to such merger, consolidation or other reorganization;

 

(2) There is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the assets of the Company, other than a sale,
lease, license or other disposition of all or substantially all of the
consolidated assets of the Company to an entity, more than 50% of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the
outstanding voting securities of the Company immediately prior to such sale,
lease, license or other disposition;

 

(3) When a majority of the incumbent directors on the Board are replaced by new
directors within any 18-month period; provided, however, that each director (i)
whose election has been approved by a vote of at least a majority of the
directors who were either incumbent directors at the beginning of the period or
elected or nominated in accordance with clause (i) or (ii) of this Section
2(f)(3) during such period or (ii) whose nomination for election by the
Company’s stockholders has been approved by a committee of the Board, a majority
of whose members are directors who were either incumbent directors at the
beginning of the period or elected or nominated in accordance with clause (i) or
(ii) of this Section 2(f)(3) during such period shall be deemed to be an
“incumbent director” and not a “new director” for purposes of this Section
2(f)(3); or

 

(4) Any “person” that (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) by the acquisition or aggregation
of securities is or becomes the beneficial owner, directly or indirectly, of
securities of the Company

 

2.



--------------------------------------------------------------------------------

representing 50% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be disregarded until
such person increases in any manner, directly or indirectly, such person’s
beneficial ownership of any securities of the Company.

 

The term “Change in Control” shall not include a transaction, the sole purpose
of which is to change the state of the Company’s incorporation and once a Change
in Control has occurred, no future events shall constitute a Change in Control
for purposes of the Plan.

 

(g) “Company” means Sequenom, Inc. or, following a Change in Control, the
surviving entity resulting from such transaction or the parent company of such
surviving entity.

 

(h) “Covered Termination” means, with respect to a Participant who immediately
prior to a termination of employment was an employee of the Company, such
Participant’s termination of employment by the Company without Cause or a
voluntary resignation of employment by the Participant for Good Reason; either
of which occurring within three months prior to, or 12 months following, the
effective date of a Change in Control.

 

(i) “Good Reason” means, with respect to a Participant, the occurrence of one or
more of the following events, if applicable, without such Participant’s express
written consent:

 

(1) A material reduction in such Participant’s authority, duties or
responsibilities (and not simply a change in title or reporting relationships);
provided, however, that Good Reason shall not be satisfied solely by reason of
such Participant retaining the same position held prior to a Change in Control,
but in a distinct legal entity or business unit of a larger entity following
such Change in Control;

 

(2) A reduction by the Company in such Participant’s Base Salary that is not
part of a reduction in Base Salaries for all Participants as a result of the
Company’s performance;

 

(3) A material adverse change by the Company to Participant’s Target Bonus or to
the criteria, milestones or objectives related to such Participant’s Target
Bonus that is reasonably likely to result in the Participant earning less than
his or her Target Bonus during the subsequent applicable period;

 

(4) Any requirement, as a condition to continued service, that the Participant
enter into any agreement with the Company regarding confidentiality,
non-competition, non-solicitation or other similar restrictive covenant that is
materially more restrictive than the Participant’s written obligations with the
Company under which the Participant is then bound;

 

3.



--------------------------------------------------------------------------------

(5) Any Board action or assignment related to such Participant that (i) is
contrary to applicable law, regulatory guidelines or accounting standards or
which constitutes an unethical business practice and (ii) is not cured by the
Board within 30 days of receipt of written notice by the Participant objecting
to such action or assignment; or

 

(6) A relocation of the Participant’s principal place of work in effect
immediately prior to the earlier of (i) the Participant’s Covered Termination,
or (ii) the Change in Control, to a location that would increase the
Participant’s one-way commute from his or her personal residence to the new
principal place of work by more than 15 miles.

 

(j) “Parent Corporation” means any corporation (other than the Company) in an
unbroken ownership chain of corporations ending with the Company, provided each
corporation in the unbroken ownership chain (other than the Company) owns, at
the time of the determination, stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such ownership chain.

 

(k) “Participant” means all individuals hereafter designated by the Board and
listed on Exhibit A attached hereto as amended from time to time by the Board or
the Compensation Committee of the Board.

 

(l) “Plan Administrator” means Sequenom, Inc.

 

(m) “Supplemental Severance Period” means, with respect to a Participant, the
period of time following both (i) the Participant’s Covered Termination for
which a Participant may be eligible to receive the benefits provided in Section
4 herein and (ii) any period of severance provided to the Participant in his or
her written agreement governing his or her employment by the Company or the
termination of such employment. The Supplemental Severance Period shall be the
number of months corresponding to such Participant’s name on Exhibit A.

 

(n) “Subsidiary Corporation” means any corporation (other than the Company) in
an unbroken ownership chain of corporations beginning with the Company, provided
each corporation (other than the last corporation) in the unbroken ownership
chain owns, at the time of the determination, stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such ownership chain.

 

(o) “Target Bonus” means Participant’s target annual cash bonus (excluding Base
Salary and excluding any commissions, expatriate premiums, fringe benefits
(including without limitation car allowances), option grants, equity awards,
employee benefits and other similar items of compensation) in effect immediately
prior to the Covered Termination.

 

Section 3. ELIGIBILITY FOR BENEFITS.

 

Subject to the requirements set forth in this Section, and except as explicitly
provided otherwise in a contract or agreement (including an employment
agreement) between a Participant and the Company, covering such Participant, the
Company shall provide severance benefits under the Plan to the Participants. In
order to be eligible to receive benefits under the Plan, a Participant must (i)
experience a Covered Termination and (ii) execute a general waiver

 

4.



--------------------------------------------------------------------------------

and release in substantially the form attached hereto as Exhibit B (or as then
may be required by law to effect a release of claims), as appropriate, and such
release must become effective in accordance with its terms. The Company, in its
sole discretion, may at any time modify the forms of the required release and
shall determine the appropriate form of release.

 

Section 4. AMOUNT OF BENEFIT.

 

(a) Subject to the limitations and reductions provided in this Plan, benefits
under this Plan, if any, shall be provided to the Participants described in
Section 3 in the following amounts. Upon a Participant’s Covered Termination and
the effectiveness of the release described clause (ii) of Section 3, such
Participant shall receive the following severance package:

 

(1) Cash Severance Benefits. At the end of each month during the term of the
Participant’s Supplemental Severance Period, the Participant will receive a cash
payment in an amount equal to the Participant’s Base Salary and Bonus Amount.

 

(2) COBRA Benefits. If such Participant timely elects to continue coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then until the end of the Participant’s Supplemental Severance
Period, the Company will reimburse (i) all premiums for group medical, dental
and vision coverage paid by such Participant under (A) COBRA and, to the extent
applicable, any similar applicable state statute, and (B) to the extent that
such coverage under COBRA and any such applicable state statute has been
exhausted or is no longer available, then under any individual policy providing
group medical, dental and vision benefits substantially similar to those
provided to Participant immediately prior to his or her termination of Service,
and (ii) if Participant is eligible for benefits under the Exec-U-Care plan,
then all other out-of-pocket costs associated with Participant’s participation
in such plan. In addition, if Participant does not timely elect to continue
coverage group medical, dental or vision coverage under COBRA, then the Company
will pay Participant in a lump sum the equivalent cash value of the COBRA
payments that otherwise would have been made pursuant to this Section 4(a)(2).

 

(3) Stock Award Acceleration The Participant will receive immediate full vesting
of all stock options and other equity awards issued by the Company and held by
such Participant.

 

(4) Automobile Lease and Related Expenses To the extent that a Participant
enjoyed the benefits of an automobile lease and related expenses paid for by the
Company immediately prior to a Covered Termination, such benefits shall continue
until the end of Participant’s Supplemental Severance Period.

 

(b) Certain Reductions. Notwithstanding any other provision of the Plan to the
contrary, any benefits payable to a Participant under Sections 4(a)(1) and
4(a)(2) of this Plan shall not be reduced by any severance benefits payable by
the Company or an affiliate of the Company to such Participant under any
contract or agreement (including an employment agreement) between such
Participant and the Company, covering such Participant, except as is explicitly
provided in such contract.

 

5.



--------------------------------------------------------------------------------

(c) Mitigation. If, during a Participant’s Supplemental Severance Period, such
Participant begins employment with another employer, then (i) the amount payable
by the Company to the Participant pursuant to Section 4(a)(1) above shall be
reduced by the amount of any compensation paid to (or payable to) the
Participant from such other employer during the balance of the Supplemental
Severance Period after the Participant commences such employment (but in any
case such amount payable by the Company shall not be reduced below zero) and
(ii) the Company’s obligation to reimburse the Participant for insurance
premiums and other benefits pursuant to Section 4(a)(2) shall terminate provided
that the Participant obtains insurance coverage from such other employer
comparable to the coverage provided by the Company at the time of the
Participant’s Covered Termination.

 

(d) Code Section 409A Compliance. This Plan and the payments herein are intended
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). To the extent any amount payable under this Plan constitutes
amounts payable under a “nonqualified deferred compensation plan” (as defined in
Section 409A of the Code) following a “separation from service” (as defined in
Section 409A of the Code), then, notwithstanding any other provision in this
Plan to the contrary, such payment will not be made until the date that is six
months following a Participant’s separation from service,” but only if such
Participant is then deemed to be a “specified employee” under Section 409A of
the Code.

 

Section 5. LIMITATIONS ON BENEFITS.

 

(a) Termination of Benefits. Benefits under the Plan shall terminate immediately
if the Participant, at any time, (i) engages in the unauthorized use or
disclosure of the Company’s material confidential information, material trade
secrets or material proprietary information under any written agreement under
which the Participant has such an obligation to the Company that survives the
Participant’s termination of service to the Company, (ii) engages in any
prohibited or unauthorized competitive activities, or prohibited or unauthorized
solicitation or recruitment of employees, in violation of any written agreement
under which Participant has such an obligation to the Company that survives the
Participant’s termination of service to the Company; (iii) violates any material
term or condition of this Plan, or (iv) violates any term of the applicable
general wavier and release referenced in Section 3 above.

 

(b) Non-Duplication of Benefits. No Participant is eligible to receive benefits
under this Plan more than one time.

 

(c) Indebtedness of Participants. If a Participant is indebted to the Company or
an affiliate of the Company on the date of his or her termination of employment
or service, the Company reserves the right to offset any severance benefits
payable in cash under the Plan by the amount of such indebtedness.

 

(d) Parachute Payments. If any payment or benefit a Participant would receive in
connection with a Change in Control from the Company or otherwise (a “Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of

 

6.



--------------------------------------------------------------------------------

the Payment being subject to the Excise Tax or (y) the largest portion of the
Payment, up to and including the total Payment, whichever amount, after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in the Participant’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless the
Participant elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs): reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits. If acceleration of vesting of stock award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Participant’s stock awards unless the Participant
elects in writing a different order for cancellation.

 

The Company shall appoint a nationally recognized accounting or consulting firm
to make the determinations required hereunder, which accounting firm shall not
then be serving as accountant or auditor for the individual, entity or group
that effected the Change in Control. The Company shall bear all expenses with
respect to the determinations by such accounting or consulting firm required to
be made hereunder.

 

The accounting or consulting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and the Participant within 10 calendar days after the date on
which the Participant’s right to a Payment is triggered (if requested at that
time by the Company or the Participant) or such other time as requested by the
Company or the Participant. If the accounting or consulting firm determines that
no Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish the Company and the
Participant with an opinion reasonably acceptable to the Participant that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and the Participant.

 

Section 6. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

 

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons. Unless otherwise determined by the Board, the Chairman of the
Compensation Committee of the Board (or the Chairman’s designee) shall perform
the duties of the Plan Administrator under this Plan.

 

(b) Change of State of Incorporation, Amendment or Termination. The Board, or
the Compensation Committee thereof, reserves the right to change the state of
incorporation, amend or terminate this Plan or the benefits provided hereunder
at any time;

 

7.



--------------------------------------------------------------------------------

provided, however, that no such change of state, amendment or termination shall
impair or reduce the rights of a Participant unless such Participant consents to
such amendment or termination of the Plan in writing. Notwithstanding the
foregoing, the Plan shall automatically terminate on the tenth anniversary form
the date of its adoption by the Board, unless extended by the Board or the
Compensation Committee thereof. Any action amending, terminating or extending
the Plan shall be in writing and executed by the Board or the Compensation
Committee thereof.

 

Section 7. CONTINUATION OF CERTAIN EMPLOYEE BENEFITS.

 

(a) COBRA Continuation. Each Participant who is enrolled in a group medical,
dental or vision plan sponsored by the Company or an affiliate of the Company
may be eligible to continue coverage under such group medical, dental or vision
plan (or to convert to an individual policy), at the time of the Participant’s
termination of employment under COBRA. The Company will notify the Participant
of any such right to continue group medical coverage at the time of termination.
No provision of this Plan will affect the continuation coverage rules under
COBRA. Therefore, the period during which a Participant may elect to continue
the Company’s group medical, dental or vision coverage at his or her own expense
under COBRA, the length of time during which COBRA coverage will be made
available to the Participant, and all other rights and obligations of the
Participant under COBRA will be applied in the same manner that such rules would
apply in the absence of this Plan. At the conclusion of the COBRA premium
reimbursements made by the Company, if any, the Participant will be responsible
for the entire payment of premiums required under COBRA for the duration, if
any, of the COBRA period.

 

(b) Other Employee Benefits. All non-health benefits, except for automobile
lease benefits as set forth under Section 4(a)(4), (such as life insurance,
disability and 401(k) plan coverage) terminate as of an employee’s termination
date (except to the extent that a conversion privilege may be available
thereunder).

 

Section 8. NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ or service of the Company or (ii) to interfere with
the right of the Company to discharge any employee or other person at any time
and for any reason, which right is hereby reserved.

 

Section 9. LEGAL CONSTRUCTION.

 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of California.

 

Section 10. CLAIMS, INQUIRIES AND APPEALS.

 

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be

 

8.



--------------------------------------------------------------------------------

submitted to the Plan Administrator in writing by an applicant (or his or her
authorized representative). The Plan Administrator is:

 

Sequenom, Inc.

3595 John Hopkins Court

San Diego, CA 92121-1331

Attn: Chief Financial Officer

 

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The written notice of denial
will be set forth in a manner designed to be understood by the employee and will
include the following:

 

(1) the specific reason or reasons for the denial;

 

(2) references to the specific Plan provisions upon which the denial is based;

 

(3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

 

This written notice will be given to the applicant within 90 days after the Plan
Administrator receives the application, unless special circumstances require an
extension of time, in which case, the Plan Administrator has up to an additional
90 days for processing the application. If an extension of time for processing
is required, written notice of the extension will be furnished to the applicant
before the end of the initial 90-day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within 60 days after the application is denied. A request for a
review shall be in writing and shall be addressed to:

 

Sequenom, Inc.

3595 John Hopkins Court

San Diego, CA 92121-1331

Attn: Chief Financial Officer

 

9.



--------------------------------------------------------------------------------

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

(d) Decision on Review. The Plan Administrator will act on each request for
review within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60 day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the review. The Plan Administrator
will give prompt, written or electronic notice of its decision to the applicant.
Any electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Plan Administrator confirms the denial of the
application for benefits in whole or in part, the notice will set forth, in a
manner calculated to be understood by the applicant, the following:

 

(1) the specific reason or reasons for the denial;

 

(2) references to the specific Plan provisions upon which the denial is based;

 

(3) a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

 

(4) a statement of the applicant’s right to bring a civil action under section
502(a) of ERISA.

 

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 10(a) above, (ii) has
been notified by the Plan Administrator that the application is denied, (iii)
has filed a written request for a review of the application in accordance with
the appeal procedure described in Section 10(c) above, and

 

10.



--------------------------------------------------------------------------------

(iv) has been notified in writing that the Plan Administrator has denied the
appeal. Notwithstanding the foregoing, if the Plan Administrator does not
respond to a Participant’s claim or appeal within the relevant time limits
specified in this Section 10, then the Participant may bring legal action for
benefits under the Plan pursuant to Section 502(a) of ERISA.

 

Section 11. BASIS OF PAYMENTS TO AND FROM PLAN.

 

All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

 

Section 12. OTHER PLAN INFORMATION.

 

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 77-036-5889. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 502.

 

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

 

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is Sequenom, Inc., Attn: Chief Financial
Officer, 3595 John Hopkins Court, San Diego, CA 92121-1331.

 

(d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is Sequenom, Inc., 3595 John Hopkins Court, San
Diego, CA 92121-1331. The Plan Sponsor’s and Plan Administrator’s telephone
number is (858) 202-9000. The Plan Administrator is the named fiduciary charged
with the responsibility for administering the Plan.

 

Section 13. STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by the
Company) are entitled to certain rights and protections under ERISA. If you are
a Participant in the Plan, under ERISA you are entitled to:

 

Receive Information about the Plan and Your Benefits

 

(a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series) filed by the Plan
Administrator with the U.S. Department of Labor and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration;

 

(b) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series). The Plan Administrator may make a reasonable charge for the
copies; and

 

11.



--------------------------------------------------------------------------------

(c) Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.

 

Enforce Your rights

 

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.

 

If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or Federal court. In addition, if you disagree with
the Plan Administrator’s decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court.

 

If it should happen that the Plan fiduciaries misuse the Plan’s money, or if you
are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance with Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.

 

12.



--------------------------------------------------------------------------------

Section 14. EXECUTION.

 

To record the adoption of the Plan as set forth herein, effective as of the
Effective Date, Sequenom, Inc. has caused its duly authorized officer to execute
the same this 28th day of April, 2005.

 

SEQUENOM, INC.

/s/ STEVE ZANIBONI

Steve Zaniboni

Chief Financial Officer

and acting Chief Executive Officer

 

13.



--------------------------------------------------------------------------------

Exhibit A

 

PARTICIPANT:

--------------------------------------------------------------------------------

 

SUPPLEMENTAL SEVERANCE PERIOD (IN MONTHS):

--------------------------------------------------------------------------------

STEVE ZANIBONI   6 ANDREAS BRAUN   6 CHARLES CANTOR   6 CLARKE NEUMANN   6
KARSTEN SCHMIDT   3 MICHAEL TERRY   6

 



--------------------------------------------------------------------------------

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Sequenom, Inc.
Severance Benefit Plan (the “Plan”). I understand that this release and waiver
(the “Release”), together with the Plan, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the Plan, subject to any and all continuing obligations of the Company
to me under any written employment agreement with the Company that I may have. I
am not relying on any promise or representation by the Company that is not
expressly stated herein.

 

In consideration of benefits I will receive under the Plan and under any written
employment agreement with the Company that I may have (if I am entitled to any
benefits under a written employment agreement at the time this release becomes
effective), I otherwise hereby generally and completely release the Company and
its directors, officers, employees, shareholders, members, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Release. This
Release includes, but is not limited to: (1) all claims arising out of or in any
way related to my employment with the Company or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including, but not limited to, salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including, but not limited to,
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims,
including, but not limited to, claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), and the California Fair Employment and Housing Act (as amended).

 

If I am over the age of 40 years at the time of a Covered Termination (as that
term is defined in the Plan), I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA. I also acknowledge
that the consideration given under the Release for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (A) my waiver and release do not apply
to any rights or claims that may arise on or after the date I execute this
Release; (B) I should consult with an attorney prior to executing this Release;
(C) I have 21 days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven days following my
execution of this Release to revoke the Release; and (E) this Release shall not
be effective until the date upon which the revocation period has expired, which
shall be the eighth day after I execute this Release.

 

2.



--------------------------------------------------------------------------------

If I am not over the age of 40 years at the time of a Covered Termination (as
that term is defined in the Plan), I understand and agree that I will have ten
days to consider and execute this release and that it shall be effective upon
such execution.

 

I represent that I have not filed any claims against the Company, and agree
that, except as such waiver may be prohibited by statute, I will not file any
claim against the Company or seek any compensation for any claim other than the
payments and benefits referenced herein. I agree to indemnify and hold the
Company harmless from and against any and all loss, cost, and expense,
including, but not limited to court costs and attorney’s fees, arising from or
in connection with any action which may be commenced, prosecuted, or threatened
by me or for my benefit, upon my initiative, or with my aid or approval,
contrary to the provisions of this Release.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company,
its affiliates, and the entities and persons specified above.

 

This release is not intended to release any continuing obligations of the
Company to me, if any, under any written employment agreement that I may have
with the Company.

 

 

Name:

   

Date:

   

 

3.